353 S.W.3d 92 (2011)
TO THE TOP, INC., Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73141.
Missouri Court of Appeals, Western District.
September 20, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 1, 2011.
Application for Transfer Denied December 20, 2011.
Michael J. Schmid, Jefferson City, MO, for Appellant.
Michael E. Cook Pritchett, Jefferson City, MO, for Respondent.
*93 Before THOMAS H. NEWTON, P.J., CYNTHIA L. MARTIN, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
To the Top, Inc. appeals the Labor and Industrial Relations Commission's decision finding it owed back taxes on the payment of employment wages.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).